Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive.
Regarding the specification amendment and drawing amendment, examiner notes that these are consistent with each other.  These amendments are entered.  However, examiner notes that applicant does not amend figure 5d, which also needs to be amended as figure 5c was.  
Regarding 112 rejections: examiner thanks applicant for cancellation of claims 10-11.  Applicant does not amend claims, 5, 18, 20, to be definite based on previous rejections.  Rejections maintained.
Regarding claim 19: Applicant agrees with examiner that “in both embodiments disclosed in Foge…the housing is a box shaped housing that includes only one opening, a bottom opening”.  Therefore, applicant and examiner agree that the housing has the claimed “multiple side walls and a top, having an open bottom” and a cavity, since the wheel is within the housing.  Applicant’s amendments requiring an open sidewall require further consideration of claim 19.  Applicant asserts that “providing retractability without a motor…thereby making the refrigerator cheaper” is not a motivation “from the references to combine the references”.  Examiner notes that the “teaching, suggestion, or motivation” is not required to come “from the references” as applicant argues; MPEP2143.01 states that the reason to combine may come “explicitly or implicitly” from multiple sources, including “market forces”.  Price is a “market force”; therefore, lowering the price of a refrigerator by reducing the components of its door is considered a proper motivation to combine.  
Regarding claims 1 and 18: Applicant asserts that Cheruki contains “only a bottom opening for the roller element”.  Examiner notes that the claims only require an open sidewall, but does not relate this open sidewall to be open for any particular purpose or reason.  Examiner notes that the prior art below has been reconsidered below.  
Applicant asserts that “it is not accurate to say that the retraction mechanism of Owen is a replacement for that of Cherukuri”.  Examiner notes that applicant has removed further limitations of the retraction mechanism from claim 1, and therefore Owen is not at issue in claim 1.  
Applicant asserts the prior art does not show the “at least one open side wall” and the “cavity capable of receiving through said open bottom and said open side a caster assembly”.  Examiner notes that the new limitations have been given further consideration and are shown below.  


Drawings
The drawings are objected to because the axes shown in figure 5d are different than those shown in figure 5c from 8/17/2022.  Please correct figure 5d.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 18, 20,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant claims “said open side”.  Examiner assumes applicant intends “said open sidewall”.  
Regarding claims 5 and 18, both claims include “beyond a first distance”.  Examiner notes that the distance disclosed by applicant as D1 refers solely to the toe kick.  Therefore, applicant is alluding to, but not incorporating, the environment of the drawer.  Examiner notes that “toe kick” is not part of the wheel support assembly, nor the drawer, and therefore is not applicant’s claimed subject matter.  Examiner notes that the distance is a functional limitation, and does not consider the toe kick, the refrigerator, or the environment of the drawer, as part of the positively included claim language.  
Regarding claim 19, applicant states that the “open bottom and open sidewall defining a cavity”.  Examiner notes that the “open bottom” is an imaginary surface, and the “open sidewall” is also an imaginary surface.  Examiner notes that a cavity is defined by the walls that DO exist rather than the walls that do not.  Therefore, the HOUSING defines the cavity; not the open bottom and open sidewall.  
Regarding claim 20, applicant claims “said second shaft”, while claim 19 only requires one shaft.  Examiner assumes “said second shaft” refers to the same shaft in claim 19.
Regarding claims 31 and 32, applicant claims “said second shaft”, while claim 19 only requires one shaft.  Examiner assumes “said second shaft” refers to the same shaft in claim 19.  Applicant also claims “said first shaft”, which is also not previously claimed.  Examiner is unsure if the shaft in claim 19 is the first or second shaft.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 4097955 Foge, in view of 2020/002544 Ji, in further view of 4783879 Weaver.
Regarding claim 19, Foge discloses a wheel support assembly (figure 4) coupled to a container (suitcase), comprising: 
a housing 3 having multiple sidewalls, said housing having an open bottom coplanar with a bottom surface of the container (figure 1), said [housing] (please see 112b above) defining a cavity 13 therewithin; 
a spring 14 having a first end in contact with said housing 16 and a second end (engaging the caster assembly); 
a rotation member 2 further comprising a shaft 5, said rotation member in contact with said second end of said spring 14 (figure 4), wherein said spring biases said rotation member to move in a first direction (“spring 14 will draw the bifurcated bracket 2 with the wheel 1 partly out of the housing 3”, so the direction is clockwise, or down); 
a caster assembly (wheel and axle) coupled to said rotation member 2, wherein said caster assembly further comprises a caster wheel 1 and a caster wheel arm (bifurcated side of rotation member 2); 
wherein said caster wheel arm (side of rotation member 2) is coupled to said rotation member (integral with); 
wherein said caster wheel arm (side of rotation member 2) rotates about said shaft 5 with said spring 14 bias in said first direction and against said spring bias in an opposite second direction (as the direction of the bias spring is known, and the spring can function in the reverse direction).
Foge does not disclose that the wheel support assembly is “coupled to a drawer door”.  The housing of Foge has four side walls, but no top or bottom surface; therefore, Foge discloses an open bottom, but does not disclose the top and the “at least one open sidewall”.  
Ji discloses a drawer (figure 2) having door 20 with a cavity 21 housing a retractable caster 40.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the retractable caster as taught in Foge in the location of the retractable caster as taught in Ji, as this would provide the retractability without a motor required by Ji, thereby making the refrigerator of Ji cheaper.  

    PNG
    media_image1.png
    266
    561
    media_image1.png
    Greyscale
Weaver discloses a caster wheel on an arm which pivots within a housing, the housing having multiple sidewalls, a top, an open bottom, and an open sidewall (open bottom and sidewall are annotated as dotted lines).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a differently shaped housing, such as that taught in Weaver, for the housing shape as disclosed in Foge, since both housings allow the caster to pivot during use.  Examiner contends that the change in the sidewalls/top of Foge allows the caster wheel of Foge to be visually inspect, maintained, and cleaned, while the caster wheel is in the retracted position.  Doing so in the retracted position allows the inspection/maintenance/cleaning to be performed while the container is stationary, and therefore is safer in this manner.    

Regarding claim 20, Foge as modified discloses the wheel support assembly of claim 19, wherein said housing 3 further comprises a stop projection 12 on a surface of said housing 3, and said rotation member is retained by said stop projection while rotating around said shaft (the projection abuts the caster arm while in the deployed position, shown best in figure 4. 

Regarding claim 30, Foge as modified discloses the wheel support assembly of claim 19, wherein one of said multiple sidewalls is a back surface (Foge as modified has three sidewalls, and one top; one of the sidewalls is considered a “back surface”).  

Regarding claim 31, Foge as modified discloses the hweel support assembly of claim 30, wherein in said retracted position (Foge figure 4), a vertical line passing through said second shaft (assumed to be the shaft 5 because claim 19 and 30 do not claim a second shaft) is closer to said back surface (with stop 12) than a vertical line passing through said first shaft (again, applicant does not claim a first and second shaft in claim 19, examiner assumes that all shafts are the same shaft).  

Regarding claim 32, Foge as modified discloses the wheel support assembly of claim 30, wherein in said deployed position (figure 1), a vertical line passing through said first shaft is closer to said back surface than is a vertical line passing through said second shaft (please see 112b above for claims 31 and 32).  

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Foge modified by Ji as applied to claim 19 above, and further in view of Zikmund.
Regarding claims 21 and 22, Foge as modified discloses the assembly of claim 19, but does not disclose a lock plate.  
Zikmund discloses the use of a retractable caster pivoting around an axle 15 that uses a lock plate 20.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply a known locking mechanism of a pivotably retracting caster such as Zikmund to a similarly pivoting retracting caster such as Foge, in order to lock the wheel in the deployed or retracted position.  Zika discloses the use of this lock plate sliding.  A pivoting lock plate would perform the same function in a different manner.  


Claims 1-18, 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over 6594856 Cherukuri in view of 2020/0025441 Ji, in further view of 4783879 Weaver.

    PNG
    media_image2.png
    484
    467
    media_image2.png
    Greyscale
Regarding claim 1, Cherukuri discloses a wheel support assembly (figures 3 and 4) coupled to an item 46, comprising:
a housing 22 having multiple sidewalls (four sidewalls including walls 23 and 24, figure 3) and a top 30, said housing having an open bottom (as shown in figure 3), the housing defining a cavity therein (figure 3), said cavity capable of receiving through said open bottom a caster assembly (open bottom is larger than the caster as shown in figure 3) [the caster assembly] (examiner assumes applicant intends to positively claim the caster assembly as well) including a first shaft 28, said housing further comprising a rotation member (through hole of hinge arm 27 with shaft 31), a second shaft 31, and a retraction mechanism (spring), wherein said rotation member rotates (through holes with shaft 31) around said second shaft 31.
Cherukuri does not disclose “coupled to a door”, nor “at least one open sidewall…capable of receiving a caster assembly”.  
Ji discloses a drawer (figure 2) having door 20 with a cavity 21 housing a retractable caster 40.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the retractable caster as taught in Foge in the location of the retractable caster as taught in Ji, as this would provide the retractability without a motor required by Ji, thereby making the refrigerator of Ji cheaper.  

    PNG
    media_image1.png
    266
    561
    media_image1.png
    Greyscale
Weaver discloses a pivoting caster inside a housing, the housing having a top and multiple sidewalls, but with an open bottom and an open sidewall (both annotated by dotted lines), the open bottom and the open sidewall are sized to be “capable of receiving…a caster assembly”.  
Weaver discloses a caster wheel on an arm which pivots within a housing, the housing having multiple sidewalls, a top, an open bottom, and an open sidewall.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a differently shaped housing, such as that taught in Weaver, for the housing shape as disclosed in Cherukuri, since both housings allow the caster to pivot during use.  Examiner contends that the change in the sidewalls/top of Cherukuri allows the caster wheel of Cherukuri to be visually inspect, maintained, and cleaned, while the caster wheel is in the retracted position.  Doing so in the retracted position allows the inspection/maintenance/cleaning to be performed while the container is stationary, and therefore is safer in this manner.    

Regarding claim 2, Cherukuri as modified discloses the wheel support assembly of claim 1, wherein said caster assembly (of Cherukuri) further comprises a caster wheel 32 rotatable around said first shaft 28, and a caster wheel arm 27 coupling said caster assembly (wheel 32 and first shaft 28) to said rotation member (through hole in arm 27).

Regarding claim 3, Cherukuri as modified discloses the wheel support assembly of claim 2, wherein said rotation member further comprises an arm 27 and a spring receiving portion (surface that abuts spring 36, or the spring of the retraction mechanism of Owen).

Regarding claim 4, Cherukuri discloses the wheel support assembly of claim 3, wherein said retraction mechanism (of Owen) further comprises a torsion spring (both disclose a torsion spring) disposed around said third shaft (shown in Owen) that provides a spring bias force (both torsion springs provide the spring bias force).

Regarding claim 5, Cherukuri discloses the wheel support assembly of claim 4, wherein said caster assembly is movable between a fully retracted position (edge of the housing 54 abutting the ground, figure 2) when the door is fully closed and a deployed position (figure 1, where the wheel protrudes beyond the edge of the housing 54) when the door is opened beyond a first distance.  Examiner notes that the function is that the caster has a retracted and deployed position, which Cherukuri as modified discloses.  Applicant is attempting to claim the occurrence of these positions based on the intended surroundings of the drawer; examiner notes that the structure meets these positions, and previous structure, and therefore meets the claimed language.   

Regarding claim 6, Cherukuri as modified discloses the wheel support assembly of claim 5, wherein said spring bias force (the spring of either Cherukuri or Owen) biases said caster assembly into said deployed position (pushes the caster downward).

Regarding claim 7, Cherkurui as modified discloses the wheel support assembly of claim 6, wherein said retracted position (figure 2 of Cherukuri) is when said caster assembly is retracted in said cavity (as shown), and said deployed position (figure 1) is when said caster assembly extends only through said open bottom (Cherukuri as modified does not have the caster assembly extending through any other surface of the housing to engage the ground, or to be retracted).

Regarding claim 8, Cherukuri as modified discloses the wheel support assembly of claim 7, wherein said caster assembly is not externally visible when in said retracted position (Cherukuri discloses the use of 5 sidewalls that engage the ground in figure 2, and therefore the caster assembly is “not externally visible”).

Regarding claim 9, Cherukuri as modified discloses the wheel support assembly of claim 7, wherein said caster assembly is retracted by a first force (“additional weight” column 8, line 14) applied to said caster assembly against said spring bias force (of spring 36 replaced by Owen).

Regarding claim 24, Cherukuri as modified discloses the wheel support assembly of claim 7, wherein one of said multiple sidewalls is a back surface (23 OR 24).  

Regarding claim 25, Cherukuri as modified discloses the wheel support assembly of claim 24, wherein in said retracted position (figure 2), a vertical line passing through said second shaft (shaft 31) is closer to said back surface 23 than is a vertical line passing through said first shaft 28.

Regarding claim 26, Cherukuri as modified discloses the wheel support assembly of claim 24, wherein in said deployed position (figure 1), a vertical line passing through said first shaft 28 is closer to said back surface (24) than is a vertical line passing through said second shaft 31.
Examiner notes that since applicant does not include both positions in one claim, examiner contends that the interpretation of “back surface” is different in each of claims 25 and 26.  

Regarding claim 12, Cherukuri as modified discloses the wheel support assembly of claim 1, wherein said housing 22 comprises at least one member (figure 2).

Regarding claim 13, Cherukuri as modified discloses the wheel support assembly of claim 1, wherein said housing 22 is coupled to a bottom surface of the door (of Ji) in a method “joining”.   Examiner notes that the housing/cavity is “joined” with the bottom surface of the drawer in Ji.

Regarding claim 14, Cherukuri as modified discloses the wheel support assembly of claim 1, wherein said housing 13 further comprises a spring projection (surface of the arm in Cherukuri where the spring engages arm 27 is considered a “projection”).  

Regarding claim 15, Cherukuri as modified discloses the wheel support assembly of claim 14, wherein a first end of said torsion spring bears against said spring projection (on the arm of Cherukuri as discussed above), and a second end of said torsion spring is received in said spring receiving portion of said rotation member (from claim 3, both ends of both Cherukuri, Owen, and Cherukuri spring as modified in claim 14, are engaged in the locations claimed by applicant).

Regarding claim 16, Cherukuri as modified discloses the wheel support assembly of claim 7, wherein said caster wheel of said caster assembly does not contact the ground in said deployed position until a certain threshold amount of weight of the door, the drawer, and substances inside the drawer is reached.  Examiner notes that the “deployed position” depends on the weight in the container of Cherukuri, and as such, when the caster of Cherukuri is applied to the drawer of Ji, the “deployed position” similarly depends on the weight of the drawer, with or without contents, of Ji.  

Regarding claim 17, Cherukuri as modified discloses the wheel support assembly of claim 1, wherein said retraction mechanism is at least one of a spring mechanism (spring 36).

Regarding claim 23, Cherukuri as modified discloses the wheel support of assembly of claim 1, wherein said housing 20 further comprises a stop projection 70 (figure 6).  

Regarding claim 18, Cherukuri discloses a wheel support assembly coupled to a door, comprising: 
a housing 20 having multiple sidewalls (23, 24) and a top 30, said housing further having an open bottom (so that the wheel can engage the ground), a cavity defined between said open bottom and said at least one sidewall (figure 3), said cavity configured to receive a caster assembly through said open bottom (as shown in figure 3), wherein said caster assembly further includes including a first shaft 28 and a wheel 28 rotatable about said first shaft 28, said housing 20 further comprising a rotation member (arm 27), a second shaft 31, and a retraction mechanism (spring 36), wherein said rotation member 27 rotates about said second shaft 31; and 
wherein said caster assembly occupies a first, retracted position (figure 2) in said cavity, and said caster assembly (arm 27, first shaft 28, wheel 32) moves, under influence of a bias force of said retraction mechanism (spring 36), toward a second, deployed position (figure 1), through said open bottom (as shown in figure 2), partially below said cavity.
Cherukuri does not disclose “coupled to a door”, nor “at least one open sidewall…capable of receiving a caster assembly”.  
Ji discloses a drawer (figure 2) having door 20 with a cavity 21 housing a retractable caster 40.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the retractable caster as taught in Foge in the location of the retractable caster as taught in Ji, as this would provide the retractability without a motor required by Ji, thereby making the refrigerator of Ji cheaper.  
Weaver discloses a pivoting caster inside a housing, the housing having a top and multiple sidewalls, but with an open bottom and an open sidewall (both annotated by dotted lines), the open bottom and the open sidewall are sized to be “capable of receiving…a caster assembly”.  
Weaver discloses a caster wheel on an arm which pivots within a housing, the housing having multiple sidewalls, a top, an open bottom, and an open sidewall.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a differently shaped housing, such as that taught in Weaver, for the housing shape as disclosed in Cherukuri, since both housings allow the caster to pivot during use.  Examiner contends that the change in the sidewalls/top of Cherukuri allows the caster wheel of Cherukuri to be visually inspect, maintained, and cleaned, while the caster wheel is in the retracted position.  Doing so in the retracted position allows the inspection/maintenance/cleaning to be performed while the container is stationary, and therefore is safer in this manner.    

Regarding claim 27, Cherukuri as modified discloses the wheel support assembly of claim 18, wherein one of said multiple sidewalls is a back surface (23 OR 24).  

Regarding claim 28, Cherukuri as modified discloses the wheel support assembly of claim 27, wherein in said retracted position (figure 2), a vertical line passing through said second shaft (shaft 31) is closer to said back surface 23 than is a vertical line passing through said first shaft 28.

Regarding claim 29, Cherukuri as modified discloses the wheel support assembly of claim 27, wherein in said deployed position (figure 1), a vertical line passing through said first shaft 28 is closer to said back surface (24) than is a vertical line passing through said second shaft 31.
Examiner notes that since applicant does not include both positions in one claim, examiner contends that the interpretation of “back surface” is different in each of claims 25 and 26.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant is encouraged to request interviews after non-final rejection, rather than after final rejection.  Examiner notes that interviews after final rejection are “permitted in order to place the application in condition for allowance” MPEP 713.09.  Regarding the substance of interviews, applicant should consider MPEP 713.03 “interviews that are solely for the purpose of sounding out the examiner…should not be permitted”.   Examiner notes that applicant is close to including allowable subject matter in the claims.  Examiner recommends an interview or an after final 2.0.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677